NUMBER 13-08-213-CR


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS

 
CORPUS CHRISTI - EDINBURG



IN RE ADOLFO CORTINAS



On Petition for Writ of Mandamus

 
MEMORANDUM OPINION


Before Chief Justice Valdez and Justices Garza and Benavides

Per Curiam Memorandum Opinion (1)


	Relator, Adolfo Cortinas, pro se, filed a petition for writ of mandamus in the above
cause on April 16, 2008. The Court, having examined and fully considered the petition for
writ of mandamus, is of the opinion that relator has not shown himself entitled to the relief
sought.  The petition generally fails to comply with Texas Rule of Appellate Procedure 52.3
and fails to establish that the district court:  (1) had a legal duty to perform a
nondiscretionary act, (2) was asked to perform the act, and (3) failed or refused to do so. 
See In re Chavez, 62 S.W.3d 225, 228 (Tex. App.-Amarillo 2001, orig. proceeding). 
Accordingly, the petition for writ of mandamus is DENIED.  See Tex. R. App. P. 52.8(a). 
									PER CURIAM

Do not publish.  See Tex. R. App. P. 47.2(b).

Memorandum Opinion delivered and
filed this 22nd day of April, 2008.  




1.   See Tex. R. App. P. 52.8(d) ("When denying relief, the court may hand down an opinion but
is not required to do so."); Tex. R. App. P. 47.4 (distinguishing opinions and memorandum opinions).